Exhibit 99.1 Larry Pierce Media Relations (713) 369-9407 Mindy Mills Investor Relations (713) 369-9490 www.kindermorgan.com KINDER MORGAN ENERGY PARTNERS INCREASES QUARTERLY DISTRIBUTION TO $0.92 PER UNIT HOUSTON, Jan. 16, 2008 – Kinder Morgan Energy Partners, L.P. (NYSE: KMP) today increased its quarterly cash distribution per common unit to $0.92 from $0.88.Payable on Feb.14, 2008, to unitholders of record as of Jan.31, 2008, the distribution represents an 11percent increase over the fourth quarter 2006 cash distribution per unit of $0.83.KMP has increased the distribution 31 times since current management took over in February of 1997.In total, KMP declared cash distributions for 2007 of $3.48 per unit, exceeding its published annual budget of $3.44, and 7 percent higher than declared cash distributions in 2006 of $3.26 per unit.The excess of distributable cash flow before certain items above distributions for 2007 was approximately $40 million. KMP reported record quarterly distributable cash flow before certain items of $242million, up 21 percent from $200 million for the fourth quarter of 2006.Distributable cash flow per unit before certain items was $1.00, up 15 percent from $0.87 per unit for the comparable period last year.Fourth quarter net income before certain items was $299.2million compared to $245.8million for the same period last year.Including certain items, net income for the fourth quarter was $293.3 million compared to $267.3 million for the same period in 2006.Certain items in the fourth quarter resulted in a net loss of $5.9 million and included a gain from the sale of the North System, as well as increases in legal and environmental reserves. For 2007, KMP produced distributable cash flow before certain items of $865million, up 16 percent from $743.1 million for the same period last year.Distributable cash flow per unit before certain items was $3.65, up 11 percent from $3.30 for 2006.Net income before certain items for the year was $1 billion compared to $958.6million for 2006.Net income including (more) KMP - 4Q Earnings Page 2 certain items for the full year was $590.3 million compared to $1.0 billion in 2006.As was explained in the second and third quarter earnings releases, the net income including certain items includes the impact of a non-cash reduction in the carrying value of the Trans Mountain Pipeline’s goodwill that was taken at Knight Inc. (formerly Kinder Morgan, Inc. – KMI) in the first quarter of 2007.Following KMP’s purchase of Trans Mountain in the second quarter, the historical KMI financial results of Trans Mountain, including the impact of the goodwill reduction, must be reflected at KMP as well.KMP’s overall carrying value for Trans Mountain must also reflect KMI’s basis and as a result, exceeds the amount that KMP paid for the asset. Chairman and CEO Richard D. Kinder said, “KMP had a superb fourth quarter and an outstanding year with all of our business segments reporting an increase in earnings before DD&A.Total full-year segment earnings before DD&A increased by 14 percent compared to 2006 to an all-time high of $2.2 billion.Results were driven by strong performances from the Natural Gas and Products pipelines business segments, along with contributions from Trans Mountain Pipeline, which was acquired in the second quarter of 2007.Considering that we achieved these strong 2007 results without realizing any significant contributions from a number of large new infrastructure projects that we are building through our capital expansion program, I’m extremely confident in stating that KMP is well positioned for future growth.For example, we invested over $2.5 billion last year in new infrastructure and expansion projects, and REX-West – the second major segment of the Rockies Express Pipeline project – began interim service Jan.12 and is expected to be fully operational in February.We are very excited to begin delivering value from projects such as this to our unitholders and shareholders.We plan to invest over $3 billion in additional capital expansion projects this year, and the REX-East, Midcontinent Express and Kinder Morgan Louisiana pipeline projects are expected to be under construction in 2008 and drive growth in 2009 and beyond.” Overview of Business Segments The Products Pipelines segment produced fourth quarter segment earnings before DD&A of $138.5 million, up 7 percent from the same period last year.For the year, this segment generated $585.9million in earnings before DD&A, up 17 percent from 2006 and (more) KMP - 4Q Earnings Page 3 exceeding its published annual budget of 14 percent growth.Results would have been even higher except for the sale of the North System which closed Oct. 5, 2007. “The Products Pipelines business had an excellent year with all of the businesses in this segment delivering higher earnings before DD&A than they did in 2006,”
